    Case 15-42136             Doc 42      Filed 11/19/20 Entered 11/19/20 23:20:52                 Desc Imaged
                                         Certificate of Notice Page 1 of 3
Form defdso13

                                      UNITED STATES BANKRUPTCY COURT
                                            Northern District of Illinois
                                                 Eastern Division
                                                 219 S Dearborn
                                                    7th Floor
                                                Chicago, IL 60604



In Re:
                                                                   Case No. 15−42136
                                                                   :
Kimberly M Haeger                                                  Chapter : 13
199 Mistwood Lane                                                  Judge :   Janet S. Baer
North Aurora, IL 60542
SSN: xxx−xx−8386 EIN: N.A.




                         NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                               OF REQUIRED DOCUMENT FOR DISCHARGE


         In order to receive a Discharge, you must file the following document.

            Debtor's Declaration Domestic Support Obligations.
       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.

    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.
         If you are represented by an attorney, please contact your attorney for guidance.
         If you have any questions about submitting the form, please call 312−408−5000.

                                                              FOR THE COURT



Dated: November 17, 2020                                      Jeffrey P. Allsteadt, Clerk
                                                              United States Bankruptcy Court
           Case 15-42136                 Doc 42         Filed 11/19/20 Entered 11/19/20 23:20:52                                      Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                Northern District of Illinois
In re:                                                                                                                  Case No. 15-42136-JSB
Kimberly M Haeger                                                                                                       Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                   User: rgreen                                                                Page 1 of 2
Date Rcvd: Nov 17, 2020                                                Form ID: defdso13                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 19, 2020:
Recip ID                 Recipient Name and Address
db                     + Kimberly M Haeger, 199 Mistwood Lane, North Aurora, IL 60542-3000

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 19, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 17, 2020 at the address(es) listed
below:
Name                               Email Address
David H Cutler
                                   on behalf of Debtor 1 Kimberly M Haeger cutlerfilings@gmail.com r48280@notify.bestcase.com

Glenn B Stearns
                                   mcguckin_m@lisle13.com

Joel P Fonferko
                                   on behalf of Creditor Pacific Union Financial LLC ND-One@il.cslegal.com

Michael N Burke
                                   on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper mburke@logs.com LOGSECF@logs.com

Nisha B Parikh
                                   on behalf of Creditor Pacific Union Financial LLC ILBankruptcy@dallegal.com

Richard B Aronow
                                   on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper LOGSECF@logs.com raronow@logs.com
           Case 15-42136       Doc 42        Filed 11/19/20 Entered 11/19/20 23:20:52               Desc Imaged
                                            Certificate of Notice Page 3 of 3
District/off: 0752-1                                      User: rgreen                                     Page 2 of 2
Date Rcvd: Nov 17, 2020                                   Form ID: defdso13                               Total Noticed: 1
Steven C Lindberg
                          on behalf of Creditor Pacific Union Financial LLC bankruptcy@fallaw.com


TOTAL: 7
